C. D. Mayagüez. Memorándum de costas.
Por cuanto la apelada ha solicitado la desestimación de este re-curso bajo la teoría de que no se necesitaba una exposición del caso, toda vez que no había prueba y que por tanto la transcripción debió radicarse en esta corte dentro de las treinta días de archivado el escrito de apelación.
Por ouaNto en la corte de distrito se suscitó la cuestión de que no se podía dictar una orden sobre memorándum de costas, toda vez que la sentencia de la Corte Suprema había sido apelada para ante la Corte de Circuito de Apela-ciones para el Primer Circuito de los Estados Unidos, y que por tanto la sentencia no era firme;
Poe cuanto se presentó en la corte de distrito una certi-ficación del Secretario Reporter del Tribunal Supremo ere-*950ditiva de que la sentencia dictada en esta corte había sido apelada a la Corte de Circuito mencionada;
Pob cuanto esta constancia no formaba parte de las ale-gaciones ni era un hecho de conocimiento judicial;
Pob cuanto la cuestión de si la sentencia de esta corte hace o no firme la de la corte de distrito, pendiente una apelación al Circuito, es el objeto principal‘de la apelación y no debe discutirse en esta moción preliminar;
Por cuanto es necesaria una exposición del caso siem-pre que existe un elemento de prueba, por pequeño que sea;
Por tanto, había necesidad de una exposición del caso y en su consecuencia la moción para desestimar debe decla-rarse sin lugar.